DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/4/2021.
3.	Claims 1-20 numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/4/2021 and 11/29/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, and 15 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Xiong et al. US 20210251016 discloses in Section [0056] a set of repetition levels for a Msg3 PUSCH transmission can be configured by the RMSI or SIB1, and one field in the RAR (random access response) can be used to indicate which repetition level is applied from the set of values; Section [0082] the repetition level of a Msg3 PUSCH transmission can be determined in accordance with the repetition level applied for the transmission of the PRACH preamble or measured Reference Signal Receive Power (RSRP); Section [0085] a one to one mapping between the repetition level of the PRACH preamble and Msg3 PUSCH transmission can be specified; Section [0086] multiple default tables for a PUSCH time domain resource allocation (TDRA) may be predefined; Each default table may be associated with one or more of configurations of the PRACH preamble, which could include the repetition level, time/frequency resource or sequence of PRACH preamble, etc. For each row of a default table, multiple repetitions of the PUSCH may be respectively configured; 
	The prior art, Ying et al. US 20220210824 discloses in Section [0248] one or more PUSCH repetitions in one slot, or two or more PUSCH repetitions across slot boundary in consecutive available slots, are supported using one UL grant for dynamic PUSCH; The time domain resource assignment (TDRA) field in the DCI or the TDRA parameter in the type 1 configured grant indicates an entry in the higher layer configured table; The number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table; One or more new tables of TDRA may be introduced and the new table(s) of TDRA may be fixed by specification (e.g., a defaulted table), the new table(s) of TDRA may be commonly configured for multiple configurations of configured grants and/or multiple configurations of PUSCH transmissions;
	The prior art, Rastegardoost et al. US 20210051707 discloses in Section [0223] A PRACH preamble and a PUSCH resource may be mapped; A configurable quantity/number of preambles (e.g., one or multiple) may be mapped to one or more PUSCH resource units; Section [0230] A MsgA PUSCH configuration, comprise one or more of the following parameters: a periodicity; a time domain resource allocation in a slot for MsgA PUSCH; Section [0272] The base station may configure, for example, a mapping between one or more preambles and each coverage enhancement level and/or PUSCH repetition factor; Section [219] A PUSCH transmission may correspond to a configured grant; type 1 PUSCH transmissions with a configured grant; one or more of the following parameters may be indicated: time domain resource allocation (e.g., timeDomainAllocation) that may provide a row index pointing to an allocated table;
	The prior art, BAE US 20200146032 discloses in Section [0178] Each repetition transmission may be configuration together in the resource configuration on the time domain; This case may mean that a different repetition value is configured according to a resource entry in the selected time domain (e.g., a row index value in a resource allocation table in the time domain set through the higher layer signaling); Section [0181] Msg3 may also be repeatedly transmitted and the value for the number of repetitions may be set differently according to the RSSI or RSRP value of the UE; The repetition transmission (i.e., the number of repetitions) may be configured differently according to the selected PRACH format.
However, Xiong, Ying, Rastegardoost and in further view of BAE do not render obvious in combination with other limitations in the independent claims the claim elements  A user equipment (UE) comprising: a transceiver configured to receive a system information block (SIB) that provides: information mapping physical random access channel (PRACH) resources to enable or disable repetitions for a physical uplink shared channel (PUSCH) transmission in a random access procedure, and a first time domain resource allocation (TDRA) table, wherein an entry of the first TDRA table indicates a number of repetitions of a PUSCH transmission; and a processor operably connected to a transceiver, the processor configured to:
determine a PRACH resource for transmission of a PRACH, and determine, based on the PRACH resource, a TDRA table from between first TDRA table or a predetermined second TDRA table, wherein no entry of the second TDRA table indicates a number of repetitions for a PUSCH transmission, wherein the transceiver is further configured to: receive a first grant scheduling transmission of a first PUSCH, wherein the first grant indicates an entry of the TDRA table, and transmit the first PUSCH.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477